DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-7, 9, 10 and 12 have been examined.
Claims 2, 8 and 11 have been cancelled.
P = paragraph e.g. P[0001] = paragraph[0001]

Response to Arguments
Applicant's arguments filed 09/03/2021 have been fully considered but they are not persuasive.
Regarding the rejections under 35 U.S.C. 103, the Applicant argues
“Applicants respectfully submit that the cited references fail to teach or disclose "wherein visual markers are placed inside the vehicle to define the path within the vehicle" and "at least one of the markers indicating a turning and move forward point for the mobility device to arrive at the destination position".”
and 
“Applicants respectfully submit that the "tags", as defined by Peret, do not specifically highlight movements within the vehicle by the mobility device. The markers as provided in claim 1 of the present disclosure indicates a turning and move forward point to arrive at the destination position. Advantageously, the mobility device is able to position itself within the vehicle through these markers. As such, Applicants assert that these features are not taught”.

The Examiner first notes that regarding the limitations
“wherein visual markers are placed inside the vehicle to define the path within the vehicle, at least one of the markers indicating a turning and move forward point for the mobility device to arrive at the destination position”,
these limitations are directed to an intended use that does not further limit Claim 1. The claim is directed to a “mobility device”, and these limitations are method steps that not only do not further limit the “mobility device” structure, but are directed to an entirely distinct and separate invention from the “mobility device” of a method of placing “visual markers” and a design choice for the vehicle to include “visual markers”.
For the sake of compact prosecution, these limitations are addressed in the new grounds of rejection, and it has been determined that Peret et al. renders obvious the claimed “visual markers”.
 Peret et al. teaches that a transporter may enter a vehicle, and teaches the use of tags for navigation (“In some configurations, the vehicle can be tagged in places such as, for example, the entry door for storage of transporter 120 (FIG. 1). Mobile park mode 605E can recognize the tags…”, see P[0109]), and a person having ordinary skill in the art would recognize that tags could be placed at any portion both outside a vehicle and inside the vehicle, such as on an inner frame of an entry door of the vehicle, where such a tag placement is a design choice that would be obvious in order to provide as many tags as possible to allow for more precise navigation of the transporter. Therefore, the “visual markers” are an obvious design choice in view of Peret et al., and indicating a turning and move forward point for the mobility device to arrive at the destination position” into the vehicle.
Therefore, Peret et al. renders obvious the amended limitations, and the arguments are not persuasive.

The Examiner also notes for the record that as indicated in the new grounds of rejection, the claimed “visual markers” that provide for “indicating a turning and move forward point for the mobility device to arrive at the destination position”, introduce new matter not present in the application as originally filed, as there is no disclosure of such “visual markers”. Referring to the “markings” of P[0047-P[0048] of the Applicant’s specification, there is no disclosure of any particular design for a single “marking” that provides for “indicating a turning and move forward point for the mobility device to arrive at the destination position”. There is no disclosure whatsoever of how any particular “marking” is interpreted, or of how one type or design of a “marking” can indicate one type of movement for a point such as forward movement as opposed to another type or design of a “marking” can indicate another type of movement for a point such as turning, let alone a single type or design of a “marking” that indicates a point to both turn and move forward as claimed.
a turning and move forward point for the mobility device to arrive at the destination position”. Also, it is unclear why the label “504” points to two separate elements in FIG. 6A, however, it appears that the arrow is already located at the destination position “508”, meaning the arrow clearly does not indicate a “turning and move forward point” to arrive at the destination, as the arrow is already at the destination. Therefore, the Applicant argues limitations that are not disclosed.

All other arguments are moot in view of the new grounds of rejection.
All claims are rejected. See the new grounds of rejection.

Claim Objections
Claim 1 is objected to because of the following informalities:  Regarding the limitations “wherein visual markers are placed inside the vehicle to define the path within the vehicle, at least one of the markers indicating a turning and move forward point for the mobility device to arrive at the destination position”, these limitations are directed to an intended use that does not further limit the claim, as the claim is directed to a “mobility device”, and these limitations are method steps that do not further limit the “mobility device” structure, but are directed to an entirely distinct and separate invention from the “mobility device” of a method of placing “visual markers” and a design choice for the vehicle to include “visual markers”, and this is improper, because all limitations of a claim must further limit the invention that the claim mobility device”, not to method steps of placing “visual markers” or the a vehicle design that includes the “visual markers”.  Appropriate correction is required.

Claim 6 is objected to because of the following informalities:  Claim 6 recites “The mobility device of claim 1, wherein the vehicle includes an integrated accessibility feature such that the ”, therefore, Claim 6 does not further limit the claimed “mobility device”, but further limits an entirely separate “vehicle” that includes an “integrated accessibility feature” and then recites an intended use of this “integrated accessibility feature”, and this is improper, because all limitations of a claim must further limit the invention that the claim is directed to, where in this case the claim is directed to a “mobility device”, and not to a “vehicle” that includes an “integrated accessibility feature”.  Appropriate correction is required.

Claim 7 is objected to because of the following informalities:  Regarding the limitations “wherein the accessibility feature is a deployable ramp with the deployable ramp having markers to define the path”, therefore, Claim 7 does not further limit the claimed “mobility device”, but further limits an “integrated accessibility feature” of a “vehicle”, and this is improper, because all limitations of a .  Appropriate correction is required.

Claim 12 is objected to because of the following informalities:  Claim 12 is directed to method steps that do not further limit Claim1 which is a system claim. Specifically, Claim 12 recites “The mobility device of claim 10[[1]], further comprising: receiving from the mobile device a user-initiated instruction; and based on the user-initiated instruction, causing the mobility device to move”, which is a series of method steps, and the claim does not recite that any element of the “mobility device” is configured to perform these steps.  Appropriate correction is required.

Claim 12 is objected to because of the following informalities:  Claim 1 recites “automatically outside the vehicle to a destination position inside the vehicle[;]] by moving the wheel motors”, however, Claim 12 recites “receiving from the mobile device a user-initiated instruction; and based on the user-initiated instruction, causing the mobility device to move”, and because Claim 1 does not encompass any alternative methods for navigating the “mobility device” and does not encompass receiving an mobility device”, Claim 12 is apparently directed to an alternative to navigating or moving the “mobility device” as in Claim 1 rather than further limiting Claim 1, which is improper.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-7, 9, 10 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As per Claim 1, the subject matter is the claimed
“at least one camera receiving real-time images outside and inside of a vehicle”.
new matter not present in the application as originally filed. There is also no disclosure of what structure or steps are required of the “at least one camera” in order to allow it to receive images.
P[0006] of the Applicant’s specification recites
“In some embodiments, real-time images can be received from a camera mounted on the mobility device or from a mobile device”,
and P[0030] recites
“A controller 120 receives input from cameras 122a,b, feedback sensors 124, and a mobile device 200 connected thereto”,
however, there is no disclosure of a camera that receives any image, let alone “real-time images outside and inside of a vehicle”. There is also no disclosure of how a camera, which typically captures images, is made to receive images as claimed.
As such, there is no indication in the specification that the inventors had possession of a mobility device, comprising at least one camera receiving real-time images outside and inside of a vehicle.

Furthermore as per Claim 1, the subject matter is the claimed “wherein visual markers are placed inside the vehicle to define the path within the vehicle, at least one of the markers indicating a turning and move forward point for the mobility device to arrive at the destination position”.
There is no disclosure of any specific “visual markers” that provide for “indicating a turning and move forward point for the mobility device to arrive at the destination position”, therefore, the claim introduces new matter not present in the application as originally filed.
P[0047] of the Applicant’s specification recites
“The vehicle 500 may include markings 504 that aid the mobility device in automated navigation and docking within the vehicle 500. A mobile device imaging system, such as the front and rear mounted cameras 122a,b described above, may be positioned such that they can follow the markings 504 as the mobility device navigates up the ramp 502, into the vehicle 500, and to a destination position 508 for docking. In some implementations, the markings 504 may be subtle to the user and integrated with the visual design of the vehicle 500. In some implementations, the markings 504 may be clear and stand out in order to maximize their visibility to the mobility device imaging system, as well as to mark the mobility device's docking path for the benefit of the user”
and P[0048] recites
“As shown in the top-down map views of FIGS. 6A and 6B, the vehicle 500 may include markings 504 from the ramp 502, into the interior, and to the docking position which may be a driver position. FIG. 6B illustrates multiple mobility device positions 51 0a-e which collectively illustrate a path for the mobility device to automatically navigate into the docking position. The mobility device begins facing away from the vehicle (510a), then backs up the ramp (51Gb) and into a corner (51Oc). The mobility device then turns and reverses direction (510d) and moves forward to arrive at its destination and docking position (510e). In some implementations, positions 51 0e-a taken in reverse illustrate a comparable path for egress from the vehicle 500, in which a mobility device moves backwards from its initial position (510e), reverses at the corner (510 d and 51 Oc), and then exits the vehicle facing forward (51Gb and 51 0a). FIG 7 provides a view 700 of a docked mobility device with a passenger positioned for operating the vehicle”,
however, there is no disclosure of any particular design for a single “marking” that provides for “indicating a turning and move forward point for the mobility device to arrive at the destination position”. There is no disclosure whatsoever of how any particular “marking” is interpreted, or of how one type or design of a “marking” can indicate one type of movement for a point such as forward movement as opposed to another type or design of a “marking” can indicate another type of movement for a point such as turning, let alone a single type or design of a “marking” that indicates a point to both turn and move forward as claimed.
FIG. 6A, element “504” appears to show some type of arrow, however, there is no disclosure of how this “marking” can indicate “a turning and move forward point for the mobility device to arrive at the destination position”. Also, it is unclear why the label “504” points to two separate elements in FIG. 6A, however, it appears that the arrow is already located at the destination position “508”, meaning the arrow clearly does not indicate a “turning and move forward point” to arrive at the destination, as the arrow is already at the destination.
As such, there is no indication in the specification that the inventors had possession of a mobility device wherein visual markers are placed inside the vehicle to define the path within the vehicle, at least one of the markers indicating a turning and move forward point for the mobility device to arrive at the destination position.

The mobility device of claim 1, wherein the real-time images are received from a plurality of cameras mounted on the mobility device”.
There is no disclosure of “at least one camera” receiving real-time images “from a plurality of cameras mounted on the mobility device”, therefore, the claim introduces new matter not present in the application as originally filed.
Parent Claim 1 requires “at least one camera receiving real-time images outside and inside of a vehicle”, and Claim 9 requires “wherein the real-time images are received from a plurality of cameras mounted on the mobility device”, therefore, Claims 1 and 9 are directed to “at least one camera” receiving real-time images “from a plurality of cameras mounted on the mobility device”, and such an invention is not disclosed. There is no disclosure of any camera of a mobility device that receives real-time images from a plurality of cameras of the same mobility device. The Examiner also notes that it would appear to be completely useless in terms of controlling the mobility device if images were transferred between multiple cameras of the mobility device, and there is no disclosure of how the claimed functions are performed when images are transferred between cameras as claimed.
As such, there is no indication in the specification that the inventors had possession of the mobility device of claim 1, wherein the real-time images are received from a plurality of cameras mounted on the mobility device.

The mobility device of claim 1, wherein the real-time images are received from a mobile device having the at least one camera”.
There is no disclosure of “at least one camera” receiving real-time images from a “mobile device having the at least one camera”, and there is no disclosure of a “mobility device” being comprised of the “at least one camera” when a “mobile device” has the “at least one camera”, therefore, the claim introduces new matter not present in the application as originally filed.
Parent Claim 1 requires a “mobility device, comprising: at least one camera receiving real-time images outside and inside of a vehicle”, and Claim 10 requires “wherein the real-time images are received from a mobile device having the at least one camera”, therefore, Claims 1 and 10 are directed to “at least one camera” of a mobility device receiving real-time images from a “mobile device having the at least one camera”, which is not disclosed, and which is actually completely nonsensical, as Claims 1 and 10 require that the “at least one camera” is part of both the “mobility device” and of the “mobile device”, and that the “at least one camera” receives images from a device that has the “at least one camera” itself. The disclosure does not recite any invention where the “at least one camera” is part of both the “mobility device” and of the “mobile device”, or recite any disclosure explaining how this is possible for the “at least one camera” to be associated with two entirely separate devices of the “mobility device” and of the “mobile device”. Furthermore, the disclosure does not recite any invention where the “at least one camera” receives real-time images from a “mobile device” that includes the “at least one camera”, or recite 
As such, there is no indication in the specification that the inventors had possession of the mobility device of claim 1, wherein the real-time images are received from a mobile device having the at least one camera.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-7, 9, 10 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per Claim 1, the claim recites “at least one camera receiving real-time images outside and inside of a vehicle”.
It is unclear how the “at least one camera” receives images. There is also no disclosure of what structure or steps are required of the “at least one camera” in order to allow it to receive images, therefore, the disclosure does not clarify the claim.
P[0006] of the Applicant’s specification recites
In some embodiments, real-time images can be received from a camera mounted on the mobility device or from a mobile device”,
and P[0030] recites
“A controller 120 receives input from cameras 122a,b, feedback sensors 124, and a mobile device 200 connected thereto”,
however, there is no disclosure of a camera that receives any image, let alone “real-time images outside and inside of a vehicle”. There is also no disclosure of how a camera, which typically captures images, is made to receive images as claimed.
Therefore, the claim is unclear.

Furthermore as per Claim 1, the claim recites “a controller determining a path into the vehicle for the[[of a]]] mobility device received inside and outside of the vehicle”.
It is unclear how the controller can use the “received real-time images received inside and outside of the vehicle” when the claim recites that the “at least one camera receiving real-time images outside and inside of a vehicle”. In other words, it is the “at least one camera” that receives the images, not the controller, therefore, it is unclear how the controller can use images it did not receive. There are also no claimed steps of the camera providing the images to the controller.
Therefore, the claim is unclear.

at least one camera receiving real-time images outside and inside of a vehicle” and a controller determining a path into the vehicle for the[[of a]]] mobility device received inside and outside of the vehicle”.
It is unclear what is required by the limitation “receiving real-time images outside and inside of a vehicle”. Specifically, the step of “receiving” is a method step, however, Claim 1 has been amended to be a system claim directed to a “mobility device”, and it is unclear if the step of “receiving real-time images outside and inside of a vehicle” is directed to a method step of receiving images when both outside of a vehicle and inside of the vehicle, or a method step of receiving images outside of a vehicle and at a later point in time receiving images inside of the vehicle.
Also, the claim recites “real-time”, but because the claim is not a method claim, it is unclear at what time points the “images outside and inside of a vehicle” are captured in order to make them “real-time images outside and inside of a vehicle”.
Furthermore, it is unclear if the limitation “receiving real-time images outside and inside of a vehicle” requires receiving multiple images of the inside of a vehicle and of the outside of a vehicle, or if the limitation is directed to a location where the “mobility device” of “at least one camera” when receiving the images. In other words, the claim does not recite receiving real-time images of the outside of a vehicle and of the inside of a vehicle, but the language “receiving real-time images outside and inside of a vehicle” instead implies a location of “at least one camera” when it receives the “real-time images”. Therefore, it is unclear if “outside and inside of a vehicle” refers to the contents of the images or refers to a location of a device receiving the images.
Furthermore, the Examiner notes that if the limitation language “receiving real-time images outside and inside of a vehicle” does in fact refer to the contents of the images being of the outside of a vehicle and of the inside of a vehicle, it is unclear how the images of the inside of the vehicle are obtained when the “mobility device” and “at least one camera” are not yet inside of the vehicle before the “navigating” step is performed, and it would then be unclear if the claim is attempting to require that something must either capture images of the inside of the vehicle and send these images to the “at least one camera” for the “determining” step and before the “navigating” occurs.
Furthermore, if the “at least one camera” in fact is intended to capture any of the “real-time images” and this fact was omitted by the claim, it would then be unclear how any images of the inside of a vehicle can be captured and used for the “determining” and “navigating” steps when the “mobility device” is not yet inside of the vehicle when the “determining” step occurs, and it would also then be unclear if the “at least one camera” must somehow capture images of the inside of the vehicle before the “at least one camera” is inside of the vehicle in order to perform the “determining” step.
Therefore, the claim is unclear.

As per Claim 9, the claim recites “The mobility device of claim 1, wherein the real-time images are received from a plurality of cameras mounted on the mobility device”.
at least one camera” receives real-time images “from a plurality of cameras mounted on the mobility device” and by what structure.
Parent Claim 1 requires “at least one camera receiving real-time images outside and inside of a vehicle”, and Claim 9 requires “wherein the real-time images are received from a plurality of cameras mounted on the mobility device”, therefore, Claims 1 and 9 are directed to “at least one camera” receiving real-time images “from a plurality of cameras mounted on the mobility device”, and such an invention is not disclosed. There is no disclosure of any camera of a mobility device that receives real-time images from a plurality of cameras of the same mobility device. The Examiner also notes that it would appear to be completely useless in terms of controlling the mobility device if images were transferred between multiple cameras of the mobility device, and there is no disclosure of how the claimed functions are performed when images are transferred between cameras as claimed.
Therefore, the claim is unclear.

As per Claim 10, the claim recites “The mobility device of claim 1, wherein the real-time images are received from a mobile device having the at least one camera”.
It is unclear how the “at least one camera” receives real-time images from a “mobile device having the at least one camera” and by what structure, and it is unclear how the “mobility device” can be comprised of the “at least one camera” as required by Claim 1 when the “mobile device” has the “at least one camera” as required by Claim 10.
mobility device, comprising: at least one camera receiving real-time images outside and inside of a vehicle”, and Claim 10 requires “wherein the real-time images are received from a mobile device having the at least one camera”, therefore, Claims 1 and 10 are directed to “at least one camera” of a mobility device receiving real-time images from a “mobile device having the at least one camera”, which is not disclosed, and which is actually completely nonsensical, as Claims 1 and 10 require that the “at least one camera” is part of both the “mobility device” and of the “mobile device”, and that the “at least one camera” receives images from a device that has the “at least one camera” itself. The disclosure does not recite any invention where the “at least one camera” is part of both the “mobility device” and of the “mobile device”, or recite any disclosure explaining how this is possible for the “at least one camera” to be associated with two entirely separate devices of the “mobility device” and of the “mobile device”. Furthermore, the disclosure does not recite any invention where the “at least one camera” receives real-time images from a “mobile device” that includes the “at least one camera”, or recite any disclosure explaining how it is possible for a camera to be part of a mobility device and also be part of a mobile device or how this camera can also receive the images from the mobile device that includes the camera. Claims 1 and 10 taken together are completely nonsensical for these reasons, and the disclosure does not provide any clarity.
Therefore, the claim is unclear.

The mobility device of claim 10[[1]], further comprising: receiving from the mobile device a user-initiated instruction; and based on the user-initiated instruction, causing the mobility device to move”.
The claim is a series of method steps, however, it is unclear what performs the method step of “receiving from the mobile device a user-initiated instruction” and “causing the mobility device to move”. The claim does not recite that any element of the “mobility device” is configured to perform the “receiving” and “causing” steps, making it unclear what element of the “mobility device”, if any, performs the claimed steps, and making it unclear how Claim 12 further limits Claim 1.
Furthermore, it is also unclear when these steps take place with respect to Claim 1. Claim 1 recites “automatically outside the vehicle to a destination position inside the vehicle[;]] by moving the wheel motors”, and it is unclear what additional movement is caused by Claim 12 particularly when Claim 1 already recites that the “mobility device” is navigated to its destination.
Therefore, the claim is unclear.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 recites “automatically outside the vehicle to a destination position inside the vehicle[;]] by moving the wheel motors”, however, Claim 12 recites “receiving from the mobile device a user-initiated instruction; and based on the user-initiated instruction, causing the mobility device to move”, and because Claim 1 does not encompass any alternative methods for navigating the “mobility device” and does not encompass receiving an instruction to navigate the “mobility device”, Claim 12 is apparently directed to an alternative to navigating or moving the “mobility device” as in Claim 1 rather than further limiting Claim 1, which is improper.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Peret et al. (2017/0300058).

Regarding Claim 1, Peret et al. teaches the claimed 
at least one camera receiving real-time image outside…of a vehicle (“…cameras…”, see P[0067]);
a plurality of wheels (“…first wheels 101, second wheels 102, third wheels 103…”, see P[0055] and FIG. 1);
wheel motors driving an orientation and motion of the plurality of wheels (“…at least one motor drive 1050…”, see P[0057] and P[0061]); and
a controller determining a path into the vehicle for the [[of a]]] mobility device (“…mobile park mode 605E (FIG. 16B) can provide movement commands 630 (FIG. 16B) to transporter 120 (FIG. 1) to cause transporter 120 (FIG. 1) to store itself either automatically or upon command, and to be recalled to the door of the vehicle as well…Movement commands 630 (FIG. 16B) can include commands to locate the door of the vehicle at which transporter 120 (FIG. 1) will enter to be stored, and to direct transporter 120 (FIG. 1) to the door” (emphasis added), see P[0109]) received…outside of the vehicle and [[;]] automatically outside the vehicle to a destination position inside the vehicle [[;]] (“Method 850 can further include measuring 1357 (FIG. 14A1) door 675 (FIG. 14B) to provide door measurements”, see P[0102] and “If door processor 671B determines that the number of valid points in the image of door 675 derived from obstacles 623 and/or PCL data 655 (FIG. 10) is greater than a threshold, door processor 671B can determine the distance from transporter 120 (FIG. 1) to door 675” (emphasis added), see P[0103] and “…mobile park mode 605E (FIG. 16B) can provide movement commands 630 (FIG. 16B) to transporter 120 (FIG. 1) to cause transporter 120 (FIG. 1) to store itself either automatically or upon command, and to be recalled to the door of the vehicle as well…Movement commands 630 (FIG. 16B) can include commands to locate the door of the vehicle at which transporter 120 (FIG. 1) will enter to be stored, and to direct transporter 120 (FIG. 1) to the door” (emphasis added), see P[0109], and “If door processor 671B determines that the number of valid points in the image of door 675 derived from obstacles 623 and/or PCL data 655 (FIG. 10) is greater than a threshold, door processor 671B can determine the distance from transporter 120 (FIG. 1) to door 675” (emphasis added), see P[0103]) by moving the wheel motors which drive an orientation and motion of the plurality of wheels (“Turning can be accomplished by driving left wheel motors A/B 87/93 and right wheel motors A/B 85/91 at different rates”, see P[0061], where the Examiner notes that an orientation includes any position of an object such as a wheel).
Peret et al. does not expressly recite that multiple images are used or that images are received “inside” of a vehicle as in the bolded portions of the claimed
at least one camera receiving real-time images outside and inside of a vehicle
and
a controller determining a path into the vehicle for the mobility device based on the received real-time images received inside and outside of the vehicle.
However, the Examiner first emphasizes for the record that the claim limitations are unclear. The claim recites that “at least one camera” receives images “outside and inside of a vehicle”, however, there is no disclosure of a camera that receives images rather than captures images. Therefore, the Examiner has interpreted this receiving as encompassing capturing the images, where the Examiner notes that cameras do not generally receive images but capture images. Furthermore, these limitations are written as method steps, and even if it is assumed that the claimed “at least one camera” captures images rather than receives them, it is unclear how images 
Therefore, in view of the above, the limitation “at least one camera receiving real-time images outside and inside of a vehicle” is interpreted as encompassing a camera capable of capturing images both inside and outside of a vehicle, which the camera of Peret et al. is clearly capable of doing, as Peret et al. makes no indication that the camera suddenly stops functioning when inside of a vehicle.
Furthermore, Peret et al. teaches that a transporter may enter a vehicle, and teaches the use of tags for navigation (“In some configurations, the vehicle can be tagged in places such as, for example, the entry door for storage of transporter 120 (FIG. 1). Mobile park mode 605E can recognize the tags…”, see P[0109]), therefore, a person having ordinary skill in the art would recognize that tags could be placed at any portion both outside a vehicle and inside the vehicle, such as on an inner frame of an entry door of the vehicle, and to capture images of the entry door when outside of the vehicle, and to capture images of the tags inside and/or outside of the vehicle, where such a tag placement is a design choice that would be obvious in order to provide as many tags as possible to allow for more precise navigation of the transporter.
Additionally, Peret et al. teaches that obstacles can include doors, and that obstacles can be stationary or moving (see P[0008]). Furthermore, a determination that a door is moving may be performed based on successive samples of data (see P{0014]), and also determines a distance to a stationary or moving object, where the distance may be a dynamically-varying amount (see P[0095]). In view of this, it is clear 
therefore, it would then have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include at least one camera receiving real-time images outside and inside of a vehicle, and for a controller to determine a path into the vehicle for the mobility device based on the received real-time images received inside and outside of the vehicle, as it would be obvious to continuously receive images while traveling to any destination and determine relative position and orientation and appropriate movement commands to navigate through the vehicle entry door and into a vehicle at all times up until the time the destination inside of the vehicle is reached, and even past such time, in order to allow for the transporter to take into account moving obstacles, which may include a moving door, and to provide real-time navigation and obstacle avoidance in a dynamically changing environment when attempting to reach a destination, such as a destination past a vehicle door, and to provide as precise navigation of the transporter to any desired position.
Regarding the limitations
“wherein visual markers are placed inside the vehicle to define the path within the vehicle, at least one of the markers indicating a turning and move forward point for the mobility device to arrive at the destination position”,
these limitations are directed to an intended use that does not further limit the claim. The claim is directed to a “mobility device”, and these limitations are method steps that not only do not further limit the “mobility device” structure, but are directed to an entirely distinct and separate invention from the “mobility device” of a visual markers” and a design choice for the vehicle to include “visual markers”. For the sake of compact prosecution, these limitations will be addressed below, however, this does not change the fact that these limitations do not further limit the claim are not required by the prior art as they do not further limit the “mobility device”.
As mentioned above, Peret et al. teaches that a transporter may enter a vehicle, and teaches the use of tags for navigation (“In some configurations, the vehicle can be tagged in places such as, for example, the entry door for storage of transporter 120 (FIG. 1). Mobile park mode 605E can recognize the tags…”, see P[0109]), and a person having ordinary skill in the art would recognize that tags could be placed at any portion both outside a vehicle and inside the vehicle, such as on an inner frame of an entry door of the vehicle, where such a tag placement is a design choice that would be obvious in order to provide as many tags as possible to allow for more precise navigation of the transporter. Therefore, the “visual markers” are an obvious design choice in view of Peret et al., and clearly if a transporter is aiming some particular direction with respect to a vehicle entry door configured with such tags, a person having ordinary skill in the art would recognize that if the transporter then turns and moves forward into a destination position into a vehicle after detecting the tags, any of the tags can then be interpreted as “indicating a turning and move forward point for the mobility device to arrive at the destination position” into the vehicle.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to place visual markers inside the vehicle to define the path within the vehicle, at least one of the markers indicating a 

Regarding Claim 9, Peret et al. teaches the claimed mobility device of claim 1, wherein the real-time images are received from a plurality of cameras mounted on the mobility device (“…cameras…”, see P[0067]).

Regarding Claim 10, the claimed mobility device of claim 1, wherein the real-time images are received from a mobile device having the at least one camera 
is unclear, as Claim 1 recites that “at least one camera” receives images, yet Claim 10 now recites that the images are received from a “mobile device” having the “at least one camera”, which is nonsensical, as this implies that the “at least one camera” is part of both the “mobility device” and of the “mobile device”, and that the “at least one camera” receives images from a device that has the “at least one camera” itself. Furthermore, the claim recites that “at least one camera” receives images “outside and inside of a vehicle”, however, there is no disclosure of a camera that receives images rather than captures images. Therefore, in an effort to address the claims under the prior art for the sake of compact prosecution, the Examiner has interpreted this capturing the images, where the Examiner notes that cameras do not generally receive images but capture images.
In view of the above, Peret et al. renders obvious the claim under the teachings of at least “…cameras…”, see P[0067] and “Obstacles can include, but are not limited to including, doors…”, see P[0006] and “The method for obstacle processing can optionally include collecting sensor data from a time-of-flight camera mounted on the transporter…”, see P[0008] and “…door processor 671B determines that the number of valid points in the image of door 675 derived from obstacles 623 and/or PCL data 655 (FIG. 10) is greater than a threshold, door processor 671B can determine the distance from transporter 120 (FIG. 1) to door 675”, see P[0103] and “If door 675 is moving away from transporter 120 (FIG. 1), door movement processor 671D can generate movement commands 630 to direct transporter 120 (FIG. 1) to move forward by a pre-determined or dynamically-determined percentage of the amount that door 675 moves”, see P[0104],
where it is the Examiner’s interpretation that a “mobile device” encompasses any device capable of movement, where the sensors including a camera of Peret et al. are clearly capable of being mounted on the transporter which results in them moving together with the transporter, therefore, to simply include any of the sensors of cameras of Peret et al. as part of a “mobile device” that attaches to a transporter is an obvious design choice in view of Peret et al., as a person having ordinary skill in the art before the effective filing date of the claimed invention would find it obvious to use any type of device comprising a camera to perform the function of capturing images.

mobility device of claim 10 [[1]], further comprising:
receiving from the mobile device a user-initiated instruction (“…transporter 120 (FIG. 1) can receive commands from external applications 140 (FIG. 4) executing on devices such as, for example, but not limited to, a cell phone, a computer tablet, and a personal computer”, see P[0088], also see P[0057]); and
based on the user-initiated instruction, causing the mobility device to move (“Command processor 601 can receive user interface (UI) data 633 from the message bus. UI data 633 can include, but is not limited to including, signals from, for example, joystick 133 (FIG. 1) providing an indication of a desired movement direction and speed of transporter 120 (FIG. 1)”, see P[0091]).



Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Peret et al. (2017/0300058) in view of Lacaze et al. (2018/0311085).

Regarding Claim 3, Peret et al. does not expressly recite a “docking” position as in the claimed mobility device of claim 1, wherein the destination position is a docking position located within the vehicle.
The Examiner first emphasizes for the record that this claim is not directed to further limiting the claimed “mobility device”, but is instead directed to further limiting a mobility device” moves to, which does not further limit the “mobility device” in any way.
Furthermore, Peret et al. does teach that a transporter may move to a docking position (see P[0114]). Furthermore, clearly the transporter of Peret et al. is capable of moving to a “destination position” within a vehicle, and it would be a design choice to have such a position also correspond to a “docking position”.
Additionally, Lacaze et al. (2018/0311085) teaches a charging mechanism in a vehicle that may charge a wheelchair that is secured in the vehicle, where the wheelchair may be secured by a securement mechanism mounted to the vehicle (Lacaze et al.; see P[0042]-P[0043], also see P[0047]). Therefore, to have the transporter of Peret et al. move to a “docking” position would be obvious by simply moving the transporter to a position where docking may be performed.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Peret et al. with the teachings of Lacaze et al., and wherein the destination position is a docking position located within the vehicle, as rendered obvious by Lacaze et al., in order to verify that a wheelchair “is properly positioned for securement” and to secure the wheelchair (Lacaze et al.; “The vehicle verifies that the wheelchair is properly positioned for securement. The vehicle secures the wheel chair”, see Abstract) and also to “allow the wheelchair-bound driver to access the controls of the vehicle” (Lacaze et al.; see P[0034]).

mobility device of claim 3, wherein the controller:
determines that the mobility device is positioned at the docking position; and
automatically activates a mechanical locking system in order to lock the mobility device in the docking position within the vehicle.
However, Lacaze et al. (2018/0311085) teaches determining if a wheelchair is properly positioned in a vehicle, and then automatically securing the wheelchair, where the wheelchair may be secured by a securement mechanism mounted to the vehicle (Lacaze et al.; see P[0028]-P[0029] and P[0035] and P[0038]), where a specialized wheelchair may automatically connect with a vehicle securement mechanism (Lacaze et al.; see P[0039]). Therefore, a person having ordinary skill in the art would find it obvious to have a controller of a “mobility device” perform some function such as energizing electromagnets to connect with a vehicle securement mechanism at a “docking position”.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Peret et al. with the teachings of Lacaze et al., and wherein the controller determines that the mobility device is positioned at the docking position, and automatically activates a mechanical locking system in order to lock the mobility device in the docking position within the vehicle, as rendered obvious by Lacaze et al., in order to verify that a wheelchair “is properly positioned for securement” and to secure the wheelchair 

Regarding Claim 5, Peret et al. does not expressly recite the claimed mobility device of claim 4, wherein the controller activates an electrical connection between the mobility device and the vehicle.
However, Lacaze et al. (2018/0311085) teaches determining if a wheelchair is properly positioned in a vehicle, and then automatically securing the wheelchair, where the wheelchair may be secured by a securement mechanism mounted to the vehicle (Lacaze et al.; see P[0028]-P[0029] and P[0035] and P[0038]), where a specialized wheelchair may automatically connect with a vehicle securement mechanism (Lacaze et al.; see P[0039]). Therefore, a person having ordinary skill in the art would find it obvious to have a controller of a “mobility device” perform some function such as energizing electromagnets to connect with a vehicle securement mechanism.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Peret et al. with the teachings of Lacaze et al., wherein the controller automatically activates an electrical connection between the mobility device and the vehicle, as rendered obvious by Lacaze et al., in order to charge a wheelchair, and in order to verify that a wheelchair “is properly positioned for securement” and to secure the wheelchair (Lacaze et al.; “The vehicle verifies that the wheelchair is properly positioned for securement. The vehicle secures the wheel chair”, see Abstract) and also to “allow the 

Examiner’s Note: Claim 6 does not further limit the claimed “mobility device”, but further limits an entirely separate “vehicle” that includes an “integrated accessibility feature” and then recites an intended use of this “integrated accessibility feature”, therefore, Claim 6 does not further limit the “mobility device” and is then not required to be taught by the prior art. However, for the sake of compact prosecution, Claim 6 is addressed in view of the prior art as seen below.

Regarding Claim 6, while Peret et al. does teach a transporter entering a vehicle, Peret et al. does not expressly recite the claimed mobility device of claim 1, wherein the vehicle includes an integrated accessibility feature such that the .
The Examiner first notes that the claim is directed to a design choice of a vehicle including an “integrated accessibility feature”, and the intended use of this “integrated accessibility feature”. Furthermore, the Examiner emphasizes for the record that this claim is not directed to further limiting the claimed “mobility device”, but is instead directed to further limiting the “vehicle”.
Furthermore, Lacaze et al. (2018/0311085) teaches a vehicle that includes a lift or ramp that may be deployed, where a wheelchair may then move onto the lift or ramp 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Peret et al. with the teachings of Lacaze et al., and wherein the vehicle includes an integrated accessibility feature such that the mobility device is automatically navigated into the vehicle using the integrated accessibility feature, as rendered obvious by Lacaze et al., in order to charge a wheelchair, and in order to allow a wheelchair to move to a “securement station inside of the vehicle” (Lacaze et al.; see P[0028]).

Examiner’s Note: Claim 7 does not further limit the claimed “mobility device” for same reasons as given in the Examiner’s Note above with respect to Claim 6, as Claim 7 further limits an “integrated accessibility feature” of a “vehicle”. However, for the sake of compact prosecution, Claim 7 is addressed in view of the prior art as seen below.

Regarding Claim 7, Peret et al. does not expressly recite the claimed mobility device of claim 6, wherein the accessibility feature is a deployable ramp with the deployable ramp having markers to define the path.
The Examiner first notes that the claim is directed to a design choice of an “integrated accessibility feature” of a vehicle. Furthermore, the Examiner emphasizes for the record that this claim is not directed to further limiting the claimed “mobility device”, but is instead directed to further limiting the “accessibility feature”, which does not limit the “mobility device” in any way.
Additionally, Peret et al. teaches that a transporter may enter a vehicle, and teaches the use of tags for navigation, where the tags may be placed at a vehicle entry door (“In some configurations, the vehicle can be tagged in places such as, for example, the entry door for storage of transporter 120 (FIG. 1). Mobile park mode 605E can recognize the tags…”, see P[0109]).
Furthermore, Lacaze et al. (2018/0311085) teaches a vehicle that includes a lift or ramp that may be deployed, where a wheelchair may then move onto the lift or ramp and transition from the lift or ramp to inside the vehicle (Lacaze et al.; see P[0026]-P[0028]). Therefore, a person having ordinary skill in the art would recognize the tags of Peret et al. could be placed on any surface that may aid a transporter in navigating to a destination, such as by placing the tags on a ramp that leads to a destination located inside a vehicle.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Peret et al. with the teachings of Lacaze et al., and wherein the accessibility feature is a deployable ramp with the deployable ramp having markers to define the path, as rendered obvious by Lacaze et al., in order to charge a wheelchair, and in order to allow a wheelchair to move to a “securement station inside of the vehicle” (Lacaze et al.; see P[0028]).

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC G SMITH whose telephone number is (571)272-9593. The examiner can normally be reached Monday-Thursday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ISAAC G SMITH/           Primary Examiner, Art Unit 3662